DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6, -8, 12, 13, 15, 19, and 20 have been amended.
Claims 1-20 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn, except as otherwise indicated below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.

Drawings
The drawings are objected to because of the following informalities.
In Figure 5A, reference character 204 is used twice, in reference to two different elements. The figure therefore fails to comply with 37 CFR 1.84(p)(4), which states, “The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.” Corresponding corrections are required to the corresponding portions of the written description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 1-7 and 20 are objected to because of the following informalities.
Claim 1 recites, at line 14, “detect a modification of data to in the….” This appears to be a typographical error. Applicant may have intended “detect a modification of data in the….” 
Claim 20 recites, at lines 6-7, “the first instructions.” This appears to be a typographical error. Applicant may have intended “the first instruction.” 
Claims 2-7 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites, at lines 12-14, “sending, by the translator, a memory range associated with the read-only portion of the memory…in response to modifying the first instruction.” The Applicant has not indicated where in the specification support for this limitation can be found, nor is such support apparent to the Examiner. The specification describes specifying a memory range. See, e.g., ¶ [0061] et seq. However, the specification does not describe that this is done in response to modifying an instruction. Instead, the specification describes that this is done in response to a desire to ensure proper operation, not in response to modifying an instruction. See, e.g., ¶ [0056] et seq. That is, the Applicant recognized that other processes could modify memory, and in order to prevent that, included a memory protection mechanism. However, the specification does not describe utilizing that memory protection mechanism in response on modifying an instruction. Therefore, the specification does not describe the claimed limitations with required specificity to allow a person having ordinary skill in the art to conclude that the inventors had possession of the claimed invention at the time of filing.
Claims 9-14 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 6 has been amended to recite, at line 3, “the memory range protection instruction.” There is insufficient antecedent basis for this limitation. For purposes of examination, this limitation is interpreted as “a memory range protection instruction.”
Claim 12 recites, at lines 4-5, “verify the value in the read-only portion of memory before execution of the first instruction.” Claim 8, from which claim 12 depends, recites a first instruction, and then recites modifying the first instruction. The limitation in question covers both the case in which the verifying occurs before execution of the first instruction prior to being modified and the case in which the verifying occurs before execution of the first instruction subsequent to the first instruction being modified. However, the former interpretation does not make sense, as there is nothing to verify if the first instruction (in its unmodified form) has not yet executed. Accordingly, the scope of the claims is indefinite. For purposes of examination, this limitation is interpreted as being after execution of the first instruction, but before execution of the first instruction as modified by the translator. Claim 19 includes similar language and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by US Publication No. 2010/0030975 by Murray et al. (hereinafter referred to as “Murray”) in view of US .
Regarding claim 1, Murray discloses:
a processor comprising: at least one core having circuitry to execute instructions in native code and a translator to convert guest code to translated native code (Murray discloses, at ¶ [0040], a processor having a translator to convert code from subject (guest) to target (native).); 
the translator to signal the memory protection circuit to monitor a memory address range including the memory address accessed by the load instruction (Murray discloses, at ¶¶ [0060]- [0061], the translator uses a page protection fault handler (memory protection circuit) to monitor memory accesses by target code, which discloses the load instruction, to particular pages, which discloses the memory address range.); and 
the memory protection circuit coupled to the at least one core, the memory protection circuit to monitor modifications to the memory address range in the translated native code associated with a read-only portion of a memory and to modification of data in the indicated memory address range or modification of permissions for the memory address range, to raise the exception in response to the modification of data or the modification of permissions, and to determine an access property of the indicated memory address range (Murray discloses, at ¶¶ [0060]- [0061], the page protection fault handler monitors access to target memory address ranges (pages), which discloses modification, and generates page protection faults (exceptions) when appropriate. This involves determining read/write/execute permissions (access properties). As disclosed, at ¶ [0072], the memory locations can be read only.).
Murray does not explicitly disclose the translator to optimize the translated native code to replace a load instruction that accesses a memory address with a constant value stored at the memory address with an instruction that has an operand that is an immediate value equal to the constant value, and the at least one core to restore the load instruction to the translated native code responsive to an exception of a memory protection circuit.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
(Shtilman discloses, at Figure 2, replacing a load that accesses a constant in memory with a load that includes the constant.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].
Also in the same field of endeavor (e.g., exception handling) Wu discloses:
the at least one core to restore the load instruction to the translated native code responsive to an exception (Wu disclose, at ¶¶ [0028]-[0029], in response to an exception, restoring unoptimized code.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Wu’s restoration of unoptimized code to facilitate precise exception handling for optimized code. See Wu, ¶ [0005].

Regarding claim 4, Murray, as modified, discloses the elements of claim 1, as discussed above. Murray also discloses:
wherein the at least one core is configured for multi-thread execution (Murray discloses, at ¶ [0045], multithreaded execution.).

Regarding claim 15, Murray discloses:
a non-transitory computer readable storage medium having stored thereon, computer executable instructions that, if executed by a computer system cause the computer system to perform a set of operations to provide code translation, the set of operations comprising: accessing a plurality of instructions (Murray discloses, at ¶ [0010], a computer readable storage medium to perform a method involving, as disclosed at ¶ [0040], a translator to convert code from subject (guest) to target (native). This involves accessing instructions, as code is made up of instructions.);   
determining whether a first instruction of the plurality of instructions accesses a read-only portion of a memory…a translator of a processor of the computer system…and receiving notification from a processor that a memory range associated with the read-only portion of the memory has been accessed (Murray discloses, at ¶¶ [0060]- [0061], a page protection fault handler (memory protection circuit) used by a translator to monitor access to target memory address ranges (pages) and generate page protection faults (exceptions) in response to receiving notification of access. This involves determining read/write/execute permissions (access properties). As disclosed, at ¶ [0072], the memory locations can be read only.).  
Murray does not explicitly disclose: in response to determining that the first instruction of the plurality of instructions accesses the read-only portion of the memory, accessing a value identified by the first instruction and modifying the first instruction to utilize the value identified by the first instruction as an immediate value, and reversing the modification of the first instruction to restore the first instruction in the plurality of instructions in response to the notification.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
in response to determining that the first instruction of the plurality of instructions accesses the read-only portion of the memory, accessing a value identified by the first instruction and modifying the first instruction to utilize the value identified by the first instruction as an immediate value (Shtilman discloses, at ¶ [0021], determining that accesses are to read-only areas and transforming the code (instructions) that performs the accesses and, at Figure 2, replacing a load that accesses a constant in memory with a load that includes the constant as an immediate. ). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].
Also in the same field of endeavor (e.g., exception handling) Wu discloses:
reversing the modification of the first instruction to restore the first instruction in the plurality of instructions in response to the notification (Wu disclose, at ¶¶ [0028]-[0029], in response to an exception, restoring unoptimized code.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Wu’s restoration of unoptimized code to facilitate precise exception handling for optimized code. See Wu, ¶ [0005].

Regarding claim 16, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray does not explicitly disclose modifying a second instruction based on the value associated with the first instruction.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
modifying a second instruction based on the value identified by the first instruction to utilize the value as an immediate value (Shtilman discloses, at ¶ [0021], determining that accesses are to read-only areas and transforming the code (instructions) that performs the accesses. As shown at Figure 2, this involves modifying multiple instructions and replacing a load that accesses a constant in memory with a load that includes the constant as an immediate.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].

Regarding claim 17, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray does not explicitly disclose further comprising: propagating the value identified by the first instruction through the plurality of instructions.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
propagating the value identified by the first instruction through the plurality of instructions (Shtilman discloses, at ¶ [0027], propagating the constants throughout the code.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].

Regarding claim 18, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray also discloses:
sending the memory range associated with the read-only portion of the memory to the processor to enable monitoring of accesses to the memory range (Murray discloses, at ¶ [0061], instructions that indicate and set up the pages and permissions upon which faults are based.).

Regarding claim 20, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray also discloses:
adding a second instruction to the plurality of instructions in a position preceding the first instruction, wherein the second instruction is configured to enable monitoring of the memory range associated with read-only portion of the memory during execution of the plurality of instructions and before execution of the first instruction (Murray discloses, at ¶ [0061], populating the page descriptor store, which discloses executing instructions to enable monitoring of pages (ranges) with their various permissions, including read-only.).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Wu in view of US Publication No. 2017/0031685 by Craske (hereinafter referred to as “Craske”). 
Regarding claim 2, Murray discloses the elements of claim 1, as discussed above. Murray does not explicitly disclose raising the aforementioned exception in response to detecting a watchpoint associated with a memory address within the memory address range.
However, in the same field of endeavor (e.g., memory accesses) Craske discloses:
raising an exception in response to detecting a watchpoint associated with a memory address (Craske discloses, at ¶ [0158], raising an exception in response to a watchpoint matching an address of an attempted data access.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Craske’s watchpoints in order to facilitate debug or other diagnostic activities. See Craske, ¶ [0158].

Regarding claim 3, Murray, as modified, discloses the elements of claim 2, as discussed above. Murray does not explicitly disclose wherein the watchpoint associated with the memory address is stored in a watchpoint register.
However, in the same field of endeavor (e.g., memory accesses) Craske discloses:
 (Craske discloses, at ¶ [0158], a watchpoint is stored in a watchpoint register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Craske’s watchpoints in order to facilitate debug or other diagnostic activities. See Craske, ¶ [0158].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Wu in view of US Patent No. 5,692,153 by Malik et al. (hereinafter referred to as “Malik”). 
Regarding claim 5, Murray, as modified, discloses the elements of claim 1, as discussed above. Murray does not explicitly disclose wherein the at least one core is configured for out of order execution.
However, in the same field of endeavor (e.g., data processing) Malik discloses:
at least one core is configured for out of order execution (Malik discloses, at col. 5, lines 49-53, out of order execution.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Malik’s out of order execution because out of order execution is one well-known method of improving processor performance.

Regarding claim 6, Murray, as modified, discloses the elements of claim 5, as discussed above. Murray also discloses:
the memory range protection instruction that monitors the memory address range associated with the read-only portion of the memory range (Murray discloses, at ¶¶ [0060]- [0061], a page protection fault handler (memory protection circuit) that monitors, in response to an instruction, access to target memory address ranges (pages) and generates page protection faults (exceptions) when appropriate. This involves determining read/write/execute permissions (access properties). As disclosed, at ¶ [0072], the memory locations can be read only.)

However, in the same field of endeavor (e.g., data processing) Malik discloses:
an ordering circuit coupled to the at least one core, the ordering circuit to order a second load instruction (Malik discloses, at col. 5, lines 29-32, instruction queues, which order instructions relative to one another.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Malik’s ordering to enable a method to ensure verification of proper operation of the system. See Malik, col. 1, lines 9-13.

Regarding claim 7, Murray, as modified, discloses the elements of claim 6, as discussed above. Murray does not explicitly disclose wherein the at least one core is configured to execute the second load instruction to verify the constant value at the memory address within the memory range is equal to a value previously accessed at the memory address within the memory range during optimization of the translated native code by the translator.
However, in the same field of endeavor (e.g., data processing) Malik discloses:
wherein the at least one core is configured to execute the load instruction to verify a value at the memory address within the memory range is equal to a value previously accessed at the memory address within the memory range during optimization of the translated native code by the translator (Malik discloses, at col. 6, lines 2-6, executing a load to verify whether the load value is valid.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Malik’s ordering to enable a method to ensure verification of proper operation of the system. See Malik, col. 1, lines 9-13.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman. 
Regarding claim 8, Murray discloses:
(Murray discloses, at ¶ [0040], a processor having a translator to convert code from subject (guest) to target (native). This involves accessing instructions, as code is made up of instructions.);  
determining whether a first instruction of the plurality of instructions accesses a read-only portion of a memory (Murray discloses, at ¶¶ [0060]- [0061], a page protection fault handler (memory protection circuit) that monitors access to target memory address ranges (pages) and generates page protection faults (exceptions) when appropriate. This involves determining read/write/execute permissions (access properties). As disclosed, at ¶ [0072], the memory locations can be read only.); 
…a translator of the processor… (Murray discloses, at ¶ [0040], a processor having a translator.);
sending, by the translator, a memory range associated with the read-only portion of the memory to the processor to enable an exception throw if the memory range is accessed in response to modifying the first instruction (Murray discloses, at ¶ [0060]-¶ [0061], the translator uses the page protection fault handling unit in response to, as disclosed at ¶ [0052], executing target code, and instructions that indicate and set up the pages and permissions upon which faults are based.); and 
storing the plurality of instructions (Murray discloses, at ¶ [0040], a processor having a translator to convert code from subject (guest) to target (native). Storing the instructions is inherent.).
Murray does not explicitly disclose in response to determining that the first instruction of the plurality of instructions accesses the read-only portion of the memory, accessing a value identified by the first instruction and modifying the first instruction to utilize the value as an immediate value.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
in response to determining that the first instruction of the plurality of instructions accesses the read-only portion of the memory, accessing a value identified by the first instruction and modifying the first instruction to utilize the value as an immediate value (Shtilman discloses, at ¶ [0021], determining that accesses are to read-only areas and transforming the code (instructions) that performs the accesses, and, at Figure 2, replacing a load that accesses a constant in memory with a load that includes the constant as an immediate.). 


Regarding claim 9, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray does not explicitly disclose modifying a second instruction that accesses the value identified by the first instruction to utilize the value as the immediate value.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
modifying a second instruction that accesses the value identified by the first instruction to utilize the value as the immediate value (Shtilman discloses, at ¶ [0021], determining that accesses are to read-only areas and transforming the code (instructions) that performs the accesses. As shown at Figure 2, this involves modifying multiple instructions and replacing a load that accesses a constant in memory with a load that includes the constant as an immediate.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].

Regarding claim 10, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray does not explicitly disclose further comprising: propagating the value identified by the first instruction through the plurality of instructions.
However, in the same field of endeavor (e.g., code conversion) Shtilman discloses:
propagating the value identified by the first instruction through the plurality of instructions (Shtilman discloses, at ¶ [0027], propagating the constants throughout the code.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Shtilman’s optimizations in order to improve performance by avoiding unnecessary memory references. See Shtilman, ¶ [0005].

Regarding claim 11, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray also discloses:
querying the processor to determine if the memory range is read-only (Murray discloses, at ¶ [0064], determining whether an access is permitted. This discloses querying the processor to determine whether a page is read-only.).

Regarding claim 13, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray also discloses:
adding, by the translator, a second instruction to the plurality of instructions in a position preceding the first instruction, wherein the second instruction is configured to enable monitoring of the memory range associated with read-only portion of the memory during execution (Murray discloses, at ¶ [0061], populating the page descriptor store, which discloses executing instructions to enable monitoring of pages (ranges) with their various permissions, including read-only. Murray also discloses, ¶ [0040], translating code, which discloses adding instructions before a first instruction.).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of US Publication No. 2007/019897831685 by Dice et al. (hereinafter referred to as “Dice”). 
Regarding claim 12, Murray, as modified, discloses the elements of claim 8, as discussed above. Murray also discloses:
adding, by the translator, a second instruction to the plurality of instructions in a position preceding the first instruction, wherein the second instruction is configured to…(Murray discloses, ¶ [0040], translating code, which discloses adding instructions before a first instruction.).
Murray does not explicitly disclose verify the value in the read-only portion of memory before execution of the first instruction.
However, in the same field of endeavor (e.g., parallel execution) Dice discloses:
verify the value in the read-only portion of memory before execution of the first instruction (Dice discloses, at Figure 5, verifying that a data value is unchanged from a previous access before accessing the data value.).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Malik. 
Regarding claim 14, Murray, as modified, discloses the elements of claim 13, as discussed above. Murray does not explicitly disclose adding a third instruction to the plurality of instructions, wherein the third instruction is configured to order a load instruction relative to the second instruction during execution.
However, in the same field of endeavor (e.g., data processing) Malik discloses:
adding a third instruction to the plurality of instructions, wherein the third instruction is configured to order a load instruction relative to the second instruction during execution (Malik discloses, at col. 5, lines 29-32, adding instructions to instruction queues, which orders the instructions relative to one another.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Malik’s ordering to enable a method to ensure verification of proper operation of the system. See Malik, col. 1, lines 9-13.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Shtilman in view of Wu in view of Dice. 
Regarding claim 19, Murray, as modified, discloses the elements of claim 15, as discussed above. Murray also discloses:
adding a second instruction to the plurality of instructions in a position preceding the first instruction, wherein the second instruction is configured to…(Murray discloses, ¶ [0040], translating code, which discloses adding instructions before a first instruction.).

However, in the same field of endeavor (e.g., parallel execution) Dice discloses:
verify the value in the read-only portion of memory during execution of the plurality of instructions and before execution of the first instruction (Dice discloses, at Figure 5, verifying that a data value is unchanged from a previous access before accessing the data value.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s processor to include Dice’s verification in order to improve performance by enabling non-conflicting instructions to execute in parallel. See Dice, ¶ [0011]. lines 9-13.

Response to Arguments
On page 7-8 of the response filed December 14, 2020 (“response”), the Applicant argues, regarding claim 8, that the limitations directed to “sending, by the translator, a memory range associated with the read-only portion of the memory ... in response to modifying the first instruction” are supported by the specification. In support of this position, the Applicant points to Figures 5A-8B and states, “One skilled in the art reviewing these figures and the associated description (e.g., paragraphs [0065] - [01005]) would understand that memory protection is described and utilized responsive to load instruction replacement, as the optimization to use immediate values must be rolled back when there is an access to the area of memory that the load instruction accessed since this can affect the value that optimization assumes is a constant/unchanging. Therefore, claim 8 is supported by the specification and meets the written description requirements.”
Though fully considered, the Examiner respectfully disagrees. The Examiner notes that the Applicant argues the language in question is supported, but fails to indicate any specific portion of the specification that explicitly recites the language in question. Instead, the Applicant refers to a section consisting of 6 figures and 40 paragraphs of written description. However, as noted, none of the multiple figures referred to nor the lengthy portion of the written description explicitly describes “sending, by the translator, a memory range associated with the read-only portion of the memory ... in response to 
This understanding is further bolstered by the Applicant’s remarks that “one of ordinary skill would understand that memory protection is described and utilized responsive to load instruction replacement.” As a basis for the purported understanding, the Applicant argues, “the optimization to use immediate values must be rolled back when there is an access to the area of memory that the load instruction accessed since this can affect the value that optimization assumes is a constant/unchanging.” This argument relies logic to purportedly support the language in question, i.e., that since it is desirable to have the capability to roll back optimizations, enabling the memory protection must be performed in response to performance of the optimizations. 
The Examiner is not persuaded by Applicant’s arguments that the limitation in question is implicitly disclosed or is a logical result of the desire to roll back optimizations. The Examiner notes that other figures, such as Figure 3, show optimizing without utilizing the memory protection. The specification describes that is only when additional threads are introduced, as shown in Figure 4 et seq, that memory protection is desired. However, the presence of additional threads is not required by the claims, and still would not require the specific order of operations and causal relationship that has been added to the claim. 
The Examiner also notes that, contrary to the Applicant’s logical argument, the ability to roll back optimization does not depend on the causal relationship claimed. That is, the memory protection could just as well be implemented prior to the optimization without compromising the ability to include roll back functionality. However, the fact remains that the causal relationship that has been added to the claims is not described. The limitation in question captures a specific operation, i.e., sending in response to the modification. That specific operation is not specifically described, nor does the specific operation necessarily flow from the teachings of the specification. Therefore, amending the claims to recite that the memory protection is enabled in response to the modification comprises adding new matter to the claims. For at least these reasons, the Applicant’s arguments are deemed unpersuasive and the rejection is maintained.


On pages 9-10 of the response the Applicant argues that the cited references do not disclose "sending, by the translator, a memory range associated with the read-only portion of the memory to the processor to enable an exception throw if data in the memory range is modified or permissions for the memory range are modified, in response to modifying the first instructions." In support of this position, the Applicant argues that in response to optimizing a load instruction that specifies an address, monitoring is initiated of the page that contains the address and “if that changes (i.e., permissions are changed such that a write can occur to the page), then the optimization is reversed, since it can no longer be guaranteed that the value is constant. “  
Though fully considered, the Examiner respectfully disagrees. As an initial matter, the limitations the Applicant is arguing are not supported. As discussed above with regard to the 112(a) rejection, the specification does not describe initiating protection based on the optimization. 
Furthermore, the Applicant is arguing limitations that aren’t required by the claims. The Applicant argues that the monitoring detects whether permissions are changed such that a write can occur. However, the claims indicate that the monitoring detects whether there is a modification of data OR whether the permissions are changed. Therefore, the claims are broader than argued. If the Applicant intends to have the monitoring interpreted as detecting a change of permissions, the Applicant is encouraged to amend the claims accordingly. Otherwise, Murray discloses monitoring for unauthorized memory access, which discloses the limitation in question. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 10 of the response the Applicant argues that Murray’s fault handling doesn’t have any particular relationship protecting code optimizations. 
Though fully considered, the Examiner respectfully disagrees. The Applicant is arguing the references individually, which is unpersuasive since the rejection is based on a combination of references. Murray discloses translating and optimizing code and using exception handling to protect the code overall, which includes the optimized code. See, e.g., ¶¶ [0051]- [0054].  However, Murray is not cited for protection measures specifically directed to optimized code. Instead, Wu is cited for exception handling specifically directed to optimized code, i.e., reverting to unoptimized code in response to an 

On pages 10-12 of the response the Applicant argues the remaining claims are allowable for the same reasons. 
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20120030652 by Jelenik discloses verifying a value remains unchanged.
US 20060125663 by Adiletta discloses optimizing code after determining that a value is unchanged.
US 20170147304 by Doyle discloses verifying that optimized code, including constants, is equivalent to the unoptimized code before executing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWN DOMAN/Examiner, Art Unit 2183